Citation Nr: 0636112	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  03-01 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected psychiatric disability, currently rated as 70 
percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
October 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  That decision sustained the veteran's 70 
percent rating for psychiatric disability that includes 
symptoms of PTSD (previously identified as anxiety neurosis), 
and denied his claim of entitlement to TDIU.  The veteran is 
also service connected for acne, rated as 10 percent 
disabling.


FINDINGS OF FACT

1.  The veteran's psychiatric disability is evidenced by 
occupational and social impairment with deficiencies in most 
areas.

2.  The veteran's service-connected disabilities do not 
preclude the veteran's substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for service-
connected psychiatric disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2006).

2.  The criteria for award of a total rating based on 
individual unemployability due to service-connected 
disability (TDIU) have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2006).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May 
2005.  (Although the notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to a higher evaluation for his service-
connected PTSD and entitlement to TDIU, what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence or information he had pertaining 
to his claim.  The RO also provided a statement of the case 
(SOC) and a supplemental statement of the case (SSOC) 
reporting the results of its reviews, and the text of the 
relevant portions of the VA regulations.  

Additionally the Board notes that the notifications did not 
include the criteria for assigning disability ratings or for 
award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  However, once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, as is the case here as regards 
the PTSD claim, VCAA notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.   Dingess, 19 Vet. App. at 490.  
Moreover, because the TDIU claim is being denied, these 
questions are not now before the Board on that account 
either.  In any event, the veteran was advised of these in a 
separate correspondence dated in April 2006.  Consequently, a 
remand is not necessary.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), Social Security 
Administration (SSA) records, state workers' compensation 
records, and medical treatment records, and secured several 
examinations in furtherance of his claims.  VA has no duty to 
inform or assist that was unmet.



II.  Background

The veteran claims he should be rated higher, i.e. at 100 
percent, for his service-connected PTSD.  He also contends 
that his service-connected disabilities (PTSD and acne) 
combine to make him unemployable.  

The record shows that in May 1992 the veteran was determined 
to be permanently and totally disabled by The Industrial 
Commission of Ohio (Commission), effective March 16, 1989, 
because of a back injury, for which he continues to receive a 
disability pension.  The Commission proceedings attributed 
the veteran's inability to work exclusively to a March 1971 
on-the-job back injury and subsequently failed back surgery.  
On remand, the veteran's complete records from the 
Commission, as well as the records from SSA, were added to 
the record.  The added records from the Commission did not 
change its original assessment that the veteran is 
permanently and totally disabled because of his industrial 
back injury.  

The veteran is also receiving disability benefits from SSA.  
A February 1998 SSA transmittal sheet indicates that the 
veteran receives disability benefits based on a primary 
diagnosis related to his back, with a secondary diagnosis 
identified as psychiatric impairments.  A SSA transmittal 
sheet dated in August 1998 also acknowledged a diagnosis of 
affective disorders and a secondary diagnosis of anxiety 
related disorders. 

The veteran has been afforded a number of VA psychiatric 
examinations in connection with these claims.  In November 
2003, VA examiner P.S., M.D., noted that, by the veteran's 
own account, he has been totally vocationally disabled since 
his back injury at work.  The examiner also noted that the 
veteran seemed to suffer psychologically as a result of his 
being physically impaired.  The examiner made no assessment 
regarding the impact of the veteran's service-connected 
disabilities on his ability to obtain or maintain gainful 
employment.  The examiner further noted that the veteran was 
being referred for psychological testing, noting that it 
seemed appropriate to include a personality assessment 
inventory.  The examiner also opined that the veteran should 
be tested for a post-traumatic stress disorder (PTSD) in 
order to obtain a severity rating based on PTSD.

The veteran was thereafter given a psychological evaluation 
by E.P., Psy.D., in December 2003, which included the 
Minnesota Multiphasic Personality Inventory (MMPI), but did 
not include other tests regarded as necessary in order to 
rate the veteran's PTSD severity.  Dr. E.P. opined that the 
veteran's PTSD symptomatology "together with the numerous 
medical problems deem this patient completely and permanently 
unemployable."  The Board remanded in order to ascertain, if 
possible, the degree to which, if at all, the veteran's 
service-connected disabilities renders him unemployable.  

On remand, the veteran was afforded three additional 
examinations.  A VA Social and Industrial Survey examination 
was conducted in early December 2005 by R.V., Ph.D.  The 
veteran reported that he had not worked since 1988, which he 
attributed to having broken his back three times and having 
undergone multiple back surgeries.  He expressed a belief 
that he could not work because of his medical problems, 
including shoulder and back problems, as well as his PTSD 
problems.  On examination, Dr. V. found the veteran to be 
adequately dressed and groomed, as well as pleasant and 
cooperative.  Eye contact was adequate, and speech was clear 
and fluent, though slightly rambling at times.  Thoughts were 
generally relevant, and there were no indications of 
psychotic features.  Mood was dysphoric, primarily depressed.  
Affect was restricted; insight and judgment appeared 
adequate.  There was no indication of suicidal ideation or 
thoughts of harming others.  

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnoses were PTSD and depressive 
disorder, not otherwise specified (NOS).  There was no 
diagnosis in Axis II (personality disorders and mental 
retardation).  In Axis III (general medical conditions), none 
was listed.  In Axis IV (psychosocial and environmental 
problems) the examiner noted chronic PTSD, social isolation, 
and multiple medical problems.  The Axis V (global assessment 
of functioning (GAF) score) report was 50, which defines the 
high end of "severe symptoms."  The examiner noted that the 
veteran experiences increased arousal in the form of 
irritability, anger; he re-experiences the stressor in the 
form of intrusive thoughts, and is isolated and cut off from 
others, purposefully avoiding people and activities that may 
remind him of his stressors.  The examiner also noted that 
the veteran appears to be experiencing a clinically 
significant depressive disorder, which is a major co-
morbidity with PTSD.  

The examiner concluded that it was not possible for him to 
discriminate or point to the relative contribution of this 
PTSD to his total unemployability, but opined that the PTSD 
is likely to be a significant component.  

The veteran was afforded a separate VA PTSD examination in 
late December 2005.  That examiner noted that the veteran has 
been receiving treatment for his PTSD in monthly group 
therapy and in periodic individual therapy with a 
psychiatrist.  The examiner noted that there had been no 
recent psychiatric hospitalizations, and that his outpatient 
care was unremarkable.  

The veteran endorsed a number of symptoms that had been 
essentially continuous over the past couple of years, 
including being easily angered and upset, and depression that 
fluctuated in intensity but was always present and which the 
veteran contended had increased in the preceding year.  He 
denied anhedonic mood, and stated that he felt close to 
normal when meeting with veterans groups or his therapist.  
He denied having nightmares about anything.  Concentration 
was decreased.  The veteran endorsed intermittent suicidal 
ideation with no specific plan, and denied that there were 
any external stressors except for his medical and orthopedic 
problems that make him depressed.  He claimed intrusive 
thoughts about Vietnam, and he did not watch television news 
because Iraq war news triggered memories of Vietnam.  Asked 
how his PTSD had worsened, the veteran claimed that his [non-
specific] symptoms of irritability and short-temperedness 
have worsened over the past several years.  The veteran noted 
that he has been unemployed since his back injury resulted in 
a disability pension.  He said he has not even looked for 
work since 1988 because his back problems clearly have 
precluded his working.  

Mental status examination revealed that the veteran's 
attention span was grossly normal.  There was no formal 
disorder of thought.  Mood was depressed but not anhedonic.  
Affect was similarly depressed.  Perception was clear.  
Thought content was remarkable for vague suicidal ideation 
but no intent or plan; there was no homicidal ideation or 
delusions.  The examiner noted that the veteran's PTSD is 
complicated by increasingly severe major depression, which 
appeared to be equally, if not more, disabling than his PTSD.  

The DSM-IV Axis I diagnosis was PTSD, major depression, and 
history of alcohol abuse in remission for 25 years.  There 
was no Axis II diagnosis.  The Axis III diagnoses were COPD, 
partial complex seizure disorder status-post back surgeries, 
and rotator cuff surgery bilaterally.  In Axis IV the 
examiner identified the veteran's chronic marital discord and 
medical problems.  The Axis V GAF score was 41, which defines 
the bottom end of the "serious symptoms" range.

The examiner noted that the veteran's reported history has 
been fairly consistent, that he had stopped working in 1988 
solely because of his back problems and surgeries, and that 
he has not even sought work since that time because of his 
disabling back problem.  The examiner opined that it is the 
veteran's back problem that has been and continues to be the 
reason he cannot work, and that his claim that he is 
unemployable due to his PTSD is not supported by the 
evidence.  The examiner described as frivolous any suggestion 
that the veteran's service-connected acne might contribute to 
his unemployability.

The veteran was afforded a VA skin examination in March 2006.  
The veteran noted that he has never seen a dermatologist for 
his service-connected acne, and has only used over-the-
counter creams when flare-ups occur two to three times per 
year.  These flare-ups were said to consist of just slight 
increase in redness in the areas affected.  On examination 
the examiner found no erythema.  Other than a small nontender 
scar in the mid-left cheek area and a small raised erythema 
base lesion with a small whitehead on the left posterior 
neck, there were no abnormal findings present anywhere on the 
body.  The examiner's diagnoses were mild acne controlled 
with medicines, and eczema on the face around the nose and 
lip, not active or present at the time of this examination.  



III.  Analysis

A.  Psychiatric Disability

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

PTSD and other psychiatric disabilities are evaluated under a 
general rating formula found at 38 C.F.R. § 4.130.  Under 
§ 4.130, a 100 percent evaluation is warranted if the 
evidence establishes there is total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130.




Under § 4.130, a 70 percent evaluation is warranted if the 
evidence establishes there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish and maintain effective relationships.  
38 C.F.R. § 4.130.

Here, taking into account all of the medical evidence of 
record, the Board finds that the veteran's disability picture 
as related to his psychiatric disability more nearly 
approximates the criteria required for the currently assigned 
70 percent rating, and the higher, 100 percent, rating is not 
warranted.  The evidence does not establish that the 
veteran's disability has resulted in total occupational and 
social impairment.  There is no evidence of symptoms such as 
gross impairment in thought processes or communication; no 
persistent delusions or hallucinations; no grossly 
inappropriate behavior; no danger of hurting oneself or 
others; and no evidence of even intermittent inability to 
perform activities of daily living such as maintenance of 
minimal personal hygiene.  There is also no evidence of 
disorientation to time or place, or memory loss.  In short an 
increased evaluation for the service-connected psychiatric 
disability is not warranted because the symptomatology 
demonstrated does not equate to the sort of symptoms expected 
for a 100 percent disability evaluation.  The veteran's 
symptoms are more akin to those that characterize the 70 
percent rating.

B.  TDIU

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (2006).  Total ratings 
are authorized for any disability or combination of 
disabilities for which the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history, and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).  Individual unemployability must be determined 
without regard to any non-service-connected disabilities.  

Here, the veteran is service connected for psychiatric 
disability, rated as 70 percent disabling, and for acne, 
rated as 10 percent disabling.  While the veteran's 70 
percent disability rating for psychiatric disability would 
warrant a grant of entitlement to TDIU if it was the cause 
for his unemployment, the Board finds that the preponderance 
of the evidence is that the veteran's unemployment has not 
been caused by his service-connected disability.  And there 
is no evidence that the veteran's service-connected acne has 
had any affect on his employability.  

The Board acknowledges that the veteran's SSA disability 
carries a secondary diagnosis of psychiatric impairments.  
However, all of the evidence points to the back disability as 
the reason his employment came to an end.  That was the 
conclusion of the Industrial Commission of Ohio, SSA, and the 
December 2005 VA examiner who opined that it is the veteran's 
back problem that has been and continues to be the reason he 
cannot work, and that his claim that he is unemployable due 
to his psychiatric disability is not supported by the 
evidence.  Moreover, while the veteran suggested to a 
December 2005 VA examiner that he cannot work due to his back 
and shoulder problems, as well as his PTSD, he told his VA 
PTSD examiner later in December 2005 that he has been 
unemployed since 1988 because of his back problems, and that 
he has not even sought work since 1988 because his back 
problems clearly have precluded his working.  In short, 
whether consideration is given under 38 C.F.R. § 4.16(a) or 
38 C.F.R. § 4.16(b), the preponderance of the evidence is 
against the claim for TDIU.  The veteran's psychiatric 
disability has at times caused him to be hospitalized, but, 
as noted above, his symptomatology is specifically 
contemplated by the criteria for the 70 percent rating.  As a 
result, his service-connected disabilities do not present an 
exceptional picture of unemployability that would allow for a 
grant of TDIU.  As pointed out above, in deciding this claim, 
the Board may not consider the disabling effects of non-
service-connected disability.  Because the PTSD and acne 
alone do not cause the veteran to be unable to obtain or 
maintain gainful employment, the claim is denied.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the TDIU claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an increased evaluation for service-connected 
psychiatric disability, currently rated as 70 percent 
disabling, is denied.

Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU) is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


